Citation Nr: 0111751	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-12 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether an application for Service Disabled Veterans' 
Insurance (RH) under the provisions of 38 U.S.C.A. § 1922 
(West 1991) was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

In November 1999, the Philadelphia, Pennsylvania, Regional 
Office and Insurance Center (the AOJ) informed the veteran 
that his application for RH insurance had been denied because 
such application had not been timely filed.  


FINDINGS OF FACT

1.  In a June 1995 rating action, service connection was 
granted for PTSD and a 30 percent rating was assigned.  The 
veteran was notified of that award in June 1995.  This grant 
represents the veteran's most recent award of service 
connection.

2.  In November 1999, the veteran filed an application for 
Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 
§ 1922(a).  

3.  The veteran has been competent at all times since June 
1995. 


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was most recently granted service connection in a 
June 1995 decision, when the Newark, New Jersey Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
granted service connection for post-traumatic stress disorder 
(PTSD) and malaria and assigned 30 percent and 0 percent 
ratings, respectively, effective from August 22, 1994.  The 
RO informed the veteran of the award in a letter dated June 
19, 1995.  

The veteran filed an application for Service Disabled 
Veterans' (RH) under 38 U.S.C.A. § 1922(a) in November 1999.  
Later that same month, the AOJ notified the veteran that his 
application for RH insurance was untimely; therefore, his 
application for insurance was not approved.  

The veteran contends that he was not made aware of a 
delimiting date for applying for RH insurance.  

II.  Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran is 
eligible to apply for and receive RH insurance after 
discharge from service if it is found that he has a 
disability for which compensation would be payable if 10 
percent or more in degree, and he is otherwise insurable, if 
an application in writing is made within two years from the 
date service connection for such disability is determined.  

In the present case, the veteran's most recent grant of 
service connection, with a compensable rating, occurred in 
June 1995 when the RO granted service connection for PTSD.  
The RO informed the veteran of the award in a June 1995 
letter.  

The veteran's application for insurance was received in 
November 1999, more than two years after June 1995 notice 
from the RO regarding the grant of service connection for 
PTSD.  The only statutorily recognized exception to the 
application deadline relates to the veteran's competency; if 
an applicant is shown by the evidence to have been mentally 
incompetent during any part of the eligibility period, an 
application for insurance may be filed within two years after 
a legal guardian is appointed, or within two years after the 
removal of such mental incompetency.  38 U.S.C.A. § 1922.  

There is no evidence of record that this veteran was 
incompetent at any time between June 1995 and June 1997, when 
he would have been eligible to apply for RH insurance.  
Furthermore, the veteran has not contended that he was 
incompetent at any time.  Although service connection is in 
effect for a psychiatric disability, that impairment does not 
equate to mental incompetency within the meaning of the 
applicable regulations.  38 C.F.R. § 3.353 (2000).  
Therefore, the statutory exception for incompetency is not 
applicable in this case.  

The veteran contends that he was not notified of the need to 
file his application for RO insurance within a certain time 
period.  Even accepting that assertion as true, such a 
failure by VA does not toll the statutory application period.  
The regulatory provision of 38 U.S.C.A. § 1922(a) does not 
impose any notification requirement upon the Government.  See 
Saunders v. Brown, 4 Vet. App. 320 (1993).  While VA makes 
every effort to advise veterans of their potential 
eligibility for benefits, the vast array of benefits makes it 
impossible for VA to inform every veteran or person of every 
possible potential benefit for which he might be entitled.  
Ultimately, it is the responsibility of the veteran to 
familiarize himself with all potential benefits and other 
privileges to which he may be entitled, including eligibility 
to apply for RH insurance as a result of his 1997 award of 
service connection for PTSD.  See Hill v. Derwinski, 2 Vet. 
App. 451 (1991).

Thus, the Board finds that the veteran has not demonstrated 
that the statutory period of eligibility to apply for RH 
insurance was tolled or that his November 1999 application 
was timely.  Inasmuch as the veteran did not file an 
application for RH insurance within the requisite time 
period, entitlement to RH insurance must be denied.  
38 U.S.C.A. § 1922(a).  The record in this case does not 
provide an approximate balance of positive and negative 
evidence such as to warrant application of the benefit of the 
doubt.  38 U.S.C.A. § 5107(a).  

The Board is aware that the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), (hereinafter, VCAA), significantly adds to and 
amends the statutory law concerning VA's during when 
processing claims for VA benefits.  In a case such as this, 
however, where the law and not the evidence is dispositive, 
the Board finds that a remand to consider application of the 
VCAA would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The pertinent 
fact, receipt of the veteran's application for RH insurance 
after the statutory deadline, is not in dispute and there is 
no evidence which could be obtained to substantiate the 
veteran's claim.  


ORDER

As the veteran did not file his written application for RH 
insurance under 38 U.S.C.A. § 1922 in a timely matter, the 
appeal is denied. 




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

